Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER

This Amendment and Waiver (this “Amendment”) is entered into as of October 30,
2009 by and among ScanSource, Inc., a South Carolina corporation (the
“Borrower”), the Subsidiary Borrowers party hereto (together with the Borrower,
the “Borrowers”), JPMorgan Chase Bank, N.A., individually and as administrative
agent (the “Administrative Agent”), and the other financial institutions
signatory hereto.

RECITALS

A.        The Borrower, the Administrative Agent and the Lenders are party to
that certain credit agreement dated as of September 28, 2007 (the “Credit
Agreement”). Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them by the Credit Agreement.

B.        The Borrower, the Administrative Agent and the undersigned Lenders
wish to amend the Credit Agreement and waive certain provisions thereof on the
terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1.        Amendment to Credit Agreement.   Upon the “Effective Date” (as defined
below), the Credit Agreement shall be amended as follows:

(a)        Section 1.01 is amended by inserting (or, as applicable, amending and
restating) the following definitions in appropriate alphabetical order to read
as follows:

“Dutch Pledge Agreement” means the Pledge Agreement dated as of the First
Amendment Effective Date made by certain of the Credit Parties with respect to
Equity Interests of ScanSource Europe CV, as the same may be amended, restated,
modified or supplemented from time to time.

“European Restructuring” means the series of transactions pursuant to which
certain Foreign Subsidiaries of the Borrower will be recapitalized and
reorganized under the ownership of ScanSource Europe CV, a limited partnership
organized under the laws of the Netherlands, all as more fully described in the
first through sixth paragraphs of the Borrower’s letter to the Administrative
Agent dated October 22, 2009.

“First Amendment Effective Date” shall mean October 30, 2009.



--------------------------------------------------------------------------------

“Pledge Agreements” means, collectively, the Pledge Agreement dated as of
September 28, 2007 made by certain Credit Parties in favor of the Collateral
Agent for the benefit of the Secured Creditors, the Dutch Pledge Agreement and
each other document or instrument pursuant to which Equity Interests are pledged
to the Collateral Agent for the benefit of the Secured Creditors pursuant
hereto, in each case as the same may be amended, restated, modified or
supplemented from time to time.

“SPRL Receivable” has the meaning set forth in Section 6.01(c).

“SPRL Receivable Amount” has the meaning set forth in Section 6.01(c).

(b)        Section 6.01 is amended by amending and restating clause (c) thereof
to read as follows:

(c)        Indebtedness (i) of any Full Credit Party owing to any other Full
Credit Party, (ii) of any Full Credit Party owing to any Subsidiary which is not
a Full Credit Party, which Indebtedness is subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent, (iii) of a Subsidiary
which is not a Credit Party to another Subsidiary which is not a Credit Party,
(iv) of a foreign Subsidiary Borrower owing to any Subsidiary which is not a
Credit Party, which Indebtedness is subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent, (v) of ScanSource Europe
SPRL and ScanSource Europe Limited owed to the Borrower contributed by the
Borrower to the capital of ScanSource Europe CV as a part of the European
Restructuring in an aggregate principal amount of up to $45,000,000 (such actual
amount being the “SPRL Receivable Amount” and such Indebtedness being the “SPRL
Receivable”), (vi) of ScanSource Europe BV to ScanSource Europe CV in an
aggregate principal amount of up to the SPRL Receivable Amount (such
Indebtedness representing consideration for the transfer to ScanSource Europe CV
of the SPRL Receivable) plus $5,000,000 (or such lesser cash amount as is
contributed by the Borrower to ScanSource Europe CV after the First Amendment
Effective Date), (vii) Indebtedness of any Subsidiary which is not a Full Credit
Party owing to a Credit Party in an aggregate principal amount at any time
outstanding not to exceed $35,000,000; and (viii) Indebtedness of Subsidiaries
which are not Credit Parties owed to a Subsidiary Borrower which is not a Full
Credit Party in an aggregate principal amount which at no time is in excess of
the aggregate principal amount of Indebtedness of such Subsidiary Borrower which
is then owing to Full Credit Parties and which is permitted by (and included in
the computation of the amount permitted by) Section 6.01(c)(vii).

(c)        Section 6.04 is amended by adding a new clause (j) as follows and
renumbering clause 6.04(k) as clause 6.04 (l):

(j)        the contribution of the SPRL Receivable and the Equity Interests of
ScanSource Europe Limited by the Borrower to the capital of ScanSource Europe
CV, the contribution of the Equity Interests of ScanSource Europe Limited by
ScanSource Europe CV to ScanSource Europe BV and an additional

 

- 2 -



--------------------------------------------------------------------------------

debt or equity investment by the Borrower in ScanSource Europe CV not exceeding
$5,000,000 in the aggregate; and

(d)        Section VIII is amended by adding the following sentence to the
penultimate paragraph thereof:

Without limiting the foregoing, the Collateral Agent is authorized to enter into
the Dutch Pledge Agreement and exercise its rights thereunder.

(e)        A new Section 9.18 is added reading as follows:

SECTION 9.18        Parallel Debt Provisions

(a)        For the purpose of ensuring and preserving the validity and
enforceability of any of the security rights created under the Dutch Pledge
Agreement, each of the Full Credit Parties hereby irrevocably and
unconditionally undertakes to pay to the Collateral Agent an amount equal to the
aggregate amount payable by such Credit Party in respect of its Secured
Obligations as they may exist from time to time (each undertaking, a “Parallel
Debt”). Each Parallel Debt will be payable in the currency of the relevant
Secured Obligation. Each Parallel Debt of a Credit Party will become due and
payable as and when one or more of the Secured Obligations of such Credit Party
become due and payable.

(b)        Each of the parties hereto hereby acknowledges that: (i) each
Parallel Debt constitutes an undertaking, obligation and liability of the
applicable Credit Party to the Collateral Agent which is separate and
independent from, and without prejudice to, the Secured Obligations; and
(ii) each Parallel Debt represents the Collateral Agent’s own separate and
independent claim to receive payment of that Parallel Debt from the relevant
Credit Party, it being understood, in each case, that the amount which may
become payable by a Credit Party as its Parallel Debt shall never exceed the
total of the amounts which are payable under the Secured Obligations of such
Credit Party.

(c)        For the avoidance of doubt, the Parties confirm that the claim of the
Collateral Agent against a Credit Party in respect of a Parallel Debt and the
claims of any one or more of the Secured Creditors against such Credit Party in
respect of the Secured Obligations payable by such Credit Party to such Secured
Creditors do not constitute common property (gemeenschap) within the meaning of
article 3:166 of the Dutch Civil Code and that the provisions relating to common
property shall not apply. If, however, it shall be held that the claim of the
Collateral Agent and the claims of any one or more of the Secured Creditors do
constitute common property and the provisions of common property do apply, the
Lenders, the Administrative Agent and the Collateral Agent agree that this
Agreement shall constitute the administration agreement (beheersregeling) within
the meaning of article 3:168 of the Dutch Civil Code.

(d)        To the extent the Collateral Agent irrevocably receives any amount in
payment of the Parallel Debt of a Credit Party, the Collateral Agent

 

- 3 -



--------------------------------------------------------------------------------

shall distribute that amount among the Secured Creditors that are creditors in
respect of the corresponding Secured Obligations of such Credit Party (subject,
if applicable, to Section 9.17). Upon irrevocable receipt by a Secured Creditor
of any amount so distributed to it (a “Received Amount”), the Secured
Obligations of the applicable Credit Party to such Secured Creditor shall be
reduced by an amount (a “Deductible Amount”) equal to the Received Amount in the
manner as if the Deductible Amount were received as a payment of the Secured
Obligations on the date of receipt by such Secured Creditor of the Received
Amount.

2.        Consent.   The Administrative Agent, the Collateral Agent and the
Lenders hereby consent to the European Restructuring, including but not limited
to (a) the transfer of the Equity Interests of ScanSource Europe Limited to
ScanSource Europe CV as a part of the European Restructuring, (b) the investment
by the Borrower of up to $50,000,000 in ScanSource Europe CV and the subsequent
investment by ScanSource Europe CV of up to $5,000,000 in ScanSource Europe BV;
provided that a portion of the investment by ScanSource in ScanSource Europe CV
will consist of a contribution of the SPRL Receivable to the capital of
ScanSource Europe CV; and (c) following the transfer of the Equity Interests of
ScanSource Europe Limited to ScanSource Europe CV, the termination of the
existence of ScanSource Europe Limited, whether by dissolution, liquidation,
merger, amalgamation or other equivalent transaction. The Administrative Agent,
the Collateral Agent and the Lenders hereby further agree that, concurrently
with the transfer of the Equity Interests of ScanSource Europe Limited to
ScanSource Europe CV, all Liens of the Collateral Agent upon the Equity
Interests of ScanSource Europe Limited shall be automatically released.

3.        Waiver.   The Lenders hereby (a) waive any breach of Section 6.01
(Indebtedness), 6.03 (Asset Dispositions), 6.04 (Investments) or 6.07
(Transactions with Affiliates) of the Credit Agreement arising solely out of the
European Restructuring and (b) waive any breach of Section 6.01 or 6.04 of the
Credit Agreement arising out of the making of intercompany loans by the Borrower
to ScanSource Europe Limited and ScanSource Europe, SPRL prior to the Effective
Date at no time exceeding $60,000,000 in outstanding aggregate principal amount,
of which $30,000,000 was outstanding as of September 30, 2009 and intercompany
loans by ScanSource Europe, Limited to ScanSource Communications, Limited and
ScanSource Europe SPRL prior to the date hereof at no time exceeding $25,000,000
in outstanding aggregate principal amount and (c) waive any Default or Event of
Default which would not have arisen had such intercompany loans been permitted
by the terms of the Credit Agreement as it originally came into effect on
September 28, 2007. For the avoidance of doubt, Indebtedness and investments
which are consented to or waived in this or the preceding Section which are
incurred or made on or after the Effective Date must be permitted by Sections
6.01 and 6.04 of the Credit Agreement as amended hereby and are not to be deemed
allowed in addition to the Indebtedness and investments permitted thereby.

4.        Joinder.   On the Effective Date the Collateral Agent shall be joined
as a party to the Credit Agreement and shall have the rights and obligations of
the Collateral Agent specified therein.

5.        Amendment to Security Agreement.   The Collateral Agent and the Credit
Parties which are “Grantors” under the Security Agreement hereby agree that all
references in

 

- 4 -



--------------------------------------------------------------------------------

Section 5.7 of the Security Agreement to “Pledged Collateral” shall hereafter be
deemed references to all collateral which is pledged pursuant to the Pledge
Agreement. The Lenders consent to such amendment.

6.        Amendment to Pledge Agreement.   The Collateral Agent and Credit
Parties which are “Pledgors” under the Pledge Agreement dated as of
September 28, 2007 agree that on the Effective Date the Pledge Agreement is
amended as follows:

(a)        The following sentence is added at the conclusion of Section 26:

Notwithstanding the foregoing, on the First Amendment Effective Date certain of
the Credit Parties and the Collateral Agent are entering into the Dutch Pledge
Agreement to assure perfection of the Lien of such agreement. In the event of
any conflict between the provisions of this Agreement and the provisions of the
Dutch Pledge Agreement with respect the subject matter thereof, the terms of the
Dutch Pledge Agreement shall govern.

7.        Notice.   Pursuant to Section 5.11(b) of the Credit Agreement the
Borrower hereby gives notice that upon consummation of the European
Restructuring ScanSource Europe CV will become a Material Foreign Subsidiary.

8.        Representations and Warranties of the Borrowers.   Each of the
Borrowers represents and warrants that:

(a)        The execution, delivery and performance by each Borrower of this
Amendment have been duly authorized by all necessary corporate action and that
this Amendment is a legal, valid and binding obligation of each Borrower
enforceable against such Borrower in accordance with its terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally;

(b)        Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment and the Dutch Pledge Agreement as Credit
Documents for purposes thereof) is true and correct in all material respects on
and as of the date hereof as if made on the date hereof except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true on and as of
such earlier date; and

(c)        After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.

 

- 5 -



--------------------------------------------------------------------------------

9.        Effective Date.   This Amendment shall become effective upon the
execution and delivery hereof by the Borrowers, the Administrative Agent and the
Required Lenders (without respect to whether it has been executed and delivered
by all the Lenders); provided that Sections 1, 2, 3, 4, 5 and 6 hereof shall not
become effective until the time (the “Effective Date”) when the following
additional conditions have also been satisfied:

(a)        Each of the Credit Parties has executed and delivered a reaffirmation
of Guaranty and Security Documents in the form of Exhibit A hereto.

(b)        The Borrower shall have delivered to the Administrative Agent an
executed Termination Letter in the form of Exhibit C to the Credit Agreement
with respect to ScanSource Europe Limited.

(c)        ScanSource Europe Limited shall have repaid all Loans made to it and
any other of its Obligations outstanding under the Credit Documents.

(d)        The Borrower shall have delivered to the Administrative Agent (i) a
fully executed and effective pledge agreement under Dutch law (the “Dutch
Pledge”) in form and substance satisfactory to the Administrative Agent
providing for the pledge of 65% of the Equity Interests of ScanSource Europe, CV
and (ii) such related opinions of US and Dutch counsel, certificates and
documents as the Administrative Agent may reasonably request, all (with respect
to both (i) and (ii)) in form and substance reasonably satisfactory to the
Administrative Agent.

(e)        The Borrower shall have delivered to the Administrative Agent an
addendum in the form of Exhibit B to the Pledge Agreement reflecting the pledge
by the Borrower of 65% of the Equity Interests of ScanSource Europe CV.

(f)        The Borrower shall have paid any and all fees and expenses due and
payable by it under the Credit Documents.

In the event the Effective Date has not occurred on or before November 30, 2009,
Sections 1 and 2 hereof shall not become operative and shall be of no force or
effect.

10.        Reference to and Effect Upon the Credit Agreement.

(a)        Except as specifically amended or waived above, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(b)        The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
as specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

 

- 6 -



--------------------------------------------------------------------------------

11.        Costs and Expenses.   The Borrowers hereby affirm their obligation
under Section 9.03 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred by the Administrative Agent
in connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.

12.        Governing Law.   This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

13.        Headings.   Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

14.        Counterparts.   This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.

[Signature pages follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

SCANSOURCE, INC.

By:

 

/s/ Richard P. Cleys

Its:

 

V.P. & Chief Financial Officer

 

NETPOINT INTERNATIONAL, INC.

By:

 

/s/ Richard P. Cleys

Its:

 

Director

 

SCANSOURCE EUROPE, SPRL

By:

 

/s/ Richard P. Cleys

Its:

 

Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
Swingline Lender and Issuing Bank

By:

 

/s/ Patrick S. Thornton

Its:

 

Senior Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

By:

 

/s/ Jaron R. Campbell

Name: Jaron R. Campbell

Title: Vice President



--------------------------------------------------------------------------------

REGIONS BANK

By:

 

/s/ Kenneth M. Zeimetz

Name: Kenneth M. Zeimetz

Title: Senior Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By:

 

/s/ Dustin Craven

Name: Dustin Craven

Title: Attorney-in-Fact



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

/s/ Lee R. Gray

Name: Lee R. Gray

Title: Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION

By:

 

/s/ Kathleen R. Reedy

Name: Kathleen R. Reedy

Title: Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION OF GUARANTY AND SECURITY DOCUMENTS

Each of the undersigned acknowledges receipt of a copy of Amendment No. 1 (the
“Amendment”) dated as of October 30, 2009 between ScanSource, Inc., a Delaware
corporation (the “Borrower”) the Subsidiary Borrowers party thereto (together
with the Borrower, the “Borrowers”), JPMorgan Chase Bank, N. A., individually
and as administrative agent (the “Administrative Agent”), and the other
financial institutions signatory thereto, of the Credit Agreement dated as of
September 28, 2007 (the “Credit Agreement”) between the Borrowers, the
Administrative Agent and the financial institutions party thereto, consents to
such Amendment and each of the transactions referenced therein, and hereby
reaffirms its obligations under each of the Parent Guaranty, the Subsidiary
Guaranty, and each of the applicable Security Documents (each as defined in the
Credit Agreement). Each of the undersigned which is a party to the Security
Agreement agrees to be bound by Section 5 of the Amendment. Each of the
undersigned which is a party to the Pledge Agreement dated as of September 22,
2007 agrees to be bound by Section 6 of the Amendment.

Dated as of October 30, 2009

 

SCANSOURCE, INC.

By:

 

/s/ Richard P. Cleys

 

Richard P. Cleys

Chief Financial Officer

PARTNER SERVICES, INC.

SCANSOURCE SECURITY DISTRIBUTION, INC.

NETPOINT INTERNATIONAL, INC.

OUTSOURCING UNLIMITED, INC.

SCANSOURCE COMMUNICATIONS, INC.

By:

 

/s/ Linda B. Davis

 

Linda B. Davis

Treasurer



--------------------------------------------------------------------------------

8650 COMMERCE DRIVE, LLC

SCANSOURCE PROPERTIES, LLC

LOGUE COURT PROPERTIES, LLC

By:

 

ScanSource, Inc.

 

its sole member

By:

 

/s/ Richard P. Cleys

 

Richard P. Cleys

Chief Financial Officer

4100 QUEST, LLC

By:

 

Partner Services, Inc.

 

its sole member

By:

 

/s/ Linda B. Davis

 

Linda B. Davis

Treasurer

SCANSOURCE EUROPE LIMITED

By:

 

/s/ Richard P. Cleys

Its: Director

____________________

Reaffirmation to Guaranty